Citation Nr: 1731223	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  10-09 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right elbow disability.  

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a right ankle disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from August 1979 to July 1989 and December 2003 to April 2005.  

This matter came before the Board of Veterans' Appeals (Board) from a December 2008 and July 2009 decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously before the Board, most recently in July 2015 when the above issues were remanded for additional development.  

A hearing was held before a Veterans Law Judge in November 2011.  The transcript has been associated with the record.  The Veterans Law Judge who conducted the hearing is no longer at the Board.  In June 2017, the Veteran reported that he did not wish to appear for an additional Board hearing.

The issues of service connection for a right ankle and right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hypertension is not related to service and is not secondary to the service-connected posttraumatic stress disorder.

2.  The Veteran's right elbow disability is related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.303, 3.307, 3.309, 3.310 (2016).  

2.  The criteria for service connection for a right elbow disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The available service medical records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate a claim decided herein.  The Veteran was afforded VA examinations, and probative VA opinions were obtained to determine whether the hypertension is related to service, with consideration of the information provided on VA webpages.  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the Board remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Accordingly, the Board will address the merits of the appellant's appeal. 

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131, 1137; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period of war and manifests hypertension or arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as hypertension and arthritis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

Analysis

Hypertension

The service treatment and examination records reveal no diagnosis of hypertension, and the medical records predominantly show "normal" blood pressure readings, as defined by VA regulation.  There are only two elevated readings, those dated in June 1990 and November 2004.  The November 2004 record reports a blood pressure reading of 156/96 during treatment for headache, reveals a request to evaluate the Veteran's blood pressure, and indicates that follow-up blood pressure reading was normal.  The service records reveal no evidence that treatment or additional follow-up was ordered, and a March 2005 medical report indicates that the Veteran denied any current medication.  

An October 2008 VA treatment record reveals the Veteran's history of elevated blood pressure, for which he had not received treatment.  When asked about medication use, including during active duty, the Veteran did not report any medication specific to hypertension.  The record reveals a diagnosis of elevated blood pressure, for which the Veteran was prescribed Maxzide.  A November 2008 VA treatment record reveals a diagnosis of hypertension.  

A November 2012 VA examination record reveals a diagnosis of hypertension.  The record notes that the Veteran was started on medication in October 2008 and that his blood pressure has been under "fairly good control" since that time.  The examiner indicated that after review of the service medical records, the examiner was unable to find any chronic high blood pressure readings.  The examiner determined there was no evidence in the service medical records that the Veteran had the onset of hypertension during service or that it was related to service.  

A January 2016 VA examination record reveals the examiner's determination that the Veteran's service treatment records did not provide documentation of elevated blood pressure readings congruent with a diagnosis of hypertension.  The examiner added that the February 2005 postdeployment health assessment did not provide documentation of history of elevated blood pressure readings or concern about such a condition.  The examiner determined it was less likely than not that the hypertension was incurred in or caused by service.  A November 2016 addendum includes the examiner's determination that the hypertension was not caused or permanently aggravated by the posttraumatic stress disorder.  The examiner explained that there was no medical evidence that the Veteran's hypertension was caused or permanently aggravated by the posttraumatic stress disorder (PTSD), noting that the Veteran's hypertension had been under good control over the previous few years and that his hypertension was most likely genetic.  The examiner added that the Veteran's hypertension was likely genetic, noting that a family history of hypertension is present in as many as 70 to 80 percent of all patients with primary or essential hypertension, which has no identifiable underlying etiology.  

A February 2017 VA medical opinion reveals the determination that the hypertension was less likely than not due to or caused by the lumbar spine disability, and any associated anti-inflammatories prescribed by the lumbar spine disability.  The opinion explains that there was no objective medical evidence to support that the use of antiinflammatory medication caused hypertension.  

Service connection is not warranted for hypertension.  Initially, the Board finds the evidence shows that hypertension was not present until more than one year after discharge from service.  The initial diagnosis was made more than three years after separation, and previous treatment records which document blood pressure readings do not reveal evidence of hypertension.  Although the Veteran was noted to have elevated blood pressure on two separate occasions during service, follow-up did not result in diagnosis of or treatment for hypertension, and VA examiners have determined that the in-service blood pressure readings do not suggest hypertension, with the explanation that there is no evidence of chronic elevation of blood pressure.  

Furthermore, the evidence does not suggest that the hypertension is related to service.  There is no medical opinion of record linking the hypertension to service, and the Veteran has not provided a history of hypertensive symptoms during and since service or otherwise indicated how the disorder could be related to service.  To the extent the Veteran's histories can be interpreted as histories of elevated blood pressure readings during and since service, the Board finds the history is not credible as it is contradicted by the medical records associated with the record, which do not show a pattern of hypertensive-level blood pressure readings during and since service.  

Finally, the evidence does not suggest that the hypertension is secondary to a service-connected disability.  There is no medical opinion linking the hypertension to a service-connected disability, through either cause or aggravation, and VA examiners provided probative opinions that the hypertension was not caused or aggravated by the service-connected PTSD or lumbar spine disability, including any use of nonsteroidal anti-inflammatory drugs.  Regarding the PTSD, the examiners have explained that the hypertension has historically been under good control.  The record does not include any medical evidence of a link between the use of anti-inflammatories and hypertension and no probative (i.e. nonconditional) findings of a link between the Veteran's hypertension, which is not malignant, and PTSD.  

The Veteran's representative has cited articles on a VA webpage as evidence of an acknowledged association between PTSD and hypertension.  The Board has reviewed the webpage cited by the Veteran's representative but finds no evidence that the Veteran's hypertension is (or may be) secondary to the service-connected PTSD.  The webpage includes an article, PTSD and Physical Health (https://www.ptsd.va.gov/professional/co-occurring/ptsd-physical-health.asp, last updated February 2016) that indicates that trauma brings about neurochemical changes in the brain which may create a vulnerability to hypertension.  More recently updated articles on the VA webpage cited by the Veteran's representative do not corroborate this finding, however, and they indicate that Veterans with PTSD who receive mental health treatment and/or medication had a lower likelihood of developing hypertension and that although PTSD increased cardiovascular disease and cardiovascular mortality risk, neither the prospective relationship of PTSD to incident hypertension risk nor the effect of PTSD treatment on hypertension risk has been established.  See Clinician's Trauma Update Issue 11(1); PTSD Research Quarterly Volume 28/No. 1, Posttraumatic Stress Disorder and Cardiovascular Disease.  The record suggests that the VA examiner, in providing the November 2016 opinion, reviewed the VA webpage and found no medical evidence in support of a link between the Veteran's PTSD and hypertension, noting that the Veteran's hypertension was controlled.  The Board finds this determination is not inconsistent with the medical information reported on www.ptsd.va.gov.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) ("may be" in the context of a medical finding is the same as "may not be.")  

Although the appellant might believe that his hypertension is related to service or is secondary to service-connected disability, the record does not suggest the appellant, who is a layperson, is competent to determine such a relationship.  In any event, the Veteran's lay opinion is less probative than the medical opinions against the claim.  Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

Right Elbow Disability

Service examination records reveal negative history of impaired use of the arms, swollen or painful joints, or painful or "trick" elbow and normal clinical findings for the upper extremities.  

A January 2009 VA treatment record reveals the Veteran's history of right elbow pain that radiated down the right arm since his duty in Iraq in 2005.  The Veteran denied a known inciting event.  The diagnosis was right ulnar neuropathy.  January 2009 X-ray imaging report reveals the Veteran's history of chronic neuropathy after a fall.  The impression was mild degenerative change.  February 2009 VA treatment records reveal the Veteran's histories of constant right elbow pain and numbness in the forearm and fourth and fifth digits of the right hand.  Nerve conduction study was normal.  Subsequent records reveal diagnosis of right elbow pain.  

A September 2012 VA examination record reveals the Veteran's history of painful right elbow since falling on it in 2004.  The record reveals a diagnosis of arthritis.  The examiner reported that the reported fall in service was unlikely to cause arthritis of the elbow in the absence of a definite fracture, which was not shown.  The examiner added that the Veteran also had arthritis in both compartments of his elbow which was not consistent with posttraumatic arthritis.  Rather, the examiner found the arthritis was consistent with degenerative arthritis, though the fall may have caused a temporary flare of pain.  The examiner added that the Veteran's current pain was not related to the fall.  

A September 2012 VA X-ray report reveals a finding of degenerative change of the right elbow which "may" be post-traumatic.  Subsequent VA treatment records include diagnoses of degenerative joint disease of the bilateral elbow, worse on the right.  

A May 2016 VA examination record reveals a diagnosis of chronic right elbow sprain.  The record adds that imaging studies did not show degenerative or traumatic arthritis.  The examiner determined that the chronic sprain was less likely than not incurred in or caused by service.  The examiner explained that although the Veteran injured the right elbow in service, there was no documentation of continued care and treatment and the examiner was unable to confirm that the right elbow condition was related to the reported injury without speculation.  The examiner added that a nexus was not established.  The examiner also determined the right elbow was not the result of the service-connected posttraumatic stress disorder (PTSD) because the conditions were not medically related and the medical literature did not support a medical relationship.  The examiner reported an inability to determine a baseline level of severity.  Nevertheless, the examiner determined there was no evidence of permanent aggravation of the elbow disability by the PTSD and that the medical literature did not support such a relationship.  

Upon consideration of the evidence, the Board finds service connection is warranted for a right elbow disorder, diagnosed as arthritis.  The Veteran has competently reported injuring the right elbow in service, and this history is consistent with the service treatment records, which reveal a history of falling in November 2004.  The Veteran has also competently reported right elbow symptoms since the injury, and the record includes findings that the Veteran "may have" posttraumatic arthritis and that the arthritic changes are worse in the right elbow than the left.  Although the record does not include a definitive finding of posttraumatic arthritis in the right elbow, given the evidence of more severe arthritic changes in the right elbow when compared to the left and the 2012 radiologist's findings that there may be traumatic arthritis, and resolving all doubt in favor of the Veteran, the Board finds service connection is warranted for a right elbow disorder.   
 

ORDER

Service connection for hypertension is denied.

Service connection for a right elbow disability is granted.  


REMAND

The record would benefit from an addendum opinion addressing whether the right ankle or right knee disability were aggravated by the service-connected lumbar spine disability.  Although the record includes an opinion, the opinion does not address the evidence of altered gait, first noted after the most recent VA examination for the knee and ankle, and the 2016 VA examiner's determination that the lumbar spine disability was associated with muscle spasm resulting in abnormal gait or abnormal spinal contour.  The examiner does not clarify whether the spasm results in abnormal gait and the examination record does not report any findings regarding gait.  Based on the possibility that the lumbar spine disability results in altered gait, the Board finds an opinion would be beneficial.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all pertinent, outstanding medical records.

2.  Afford the Veteran a VA examination by an examiner with sufficient expertise to determine the etiology of all right ankle and knee disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

With respect to each disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was incurred in active service, is causally related to active service, was caused by the service-connected PTSD or lumbar spine disability, OR was aggravated beyond the normal progress of the disorder by the service-connected PTSD or lumbar spine disability, including any gait impairment associated with the lumbar spine disability. 

The rationale for the opinion(s) must be provided, with consideration of the in-service treatment for right ankle sprain in November 1979 and November 2004 and the right knee in November 2004 and the contention that the service-connected PTSD can cause physical change, including arthritis.   

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed. 

3.  Then, readjudicate the issues on appeal.  If a benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and her representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


